DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the arguments filed on 11/02/2020.
Claims 1, 4, 7, 8, 11, and 14 have been amended.
Claims 1-14 are currently pending and have been examined.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-14 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 1 is directed to a method/process.  A process is a statutory category for patentability.  Claim 8 is drawn to a system including a processor and non-transitory media.  Therefore the claims are considered an apparatus and an apparatus is a statutory category for patentability. 
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1, representative of claim 8, includes the following limitations:
A method for identifying a dynamic checkout button with a contextual offer as part of an electronic payment transaction, comprising: 
storing, in an offer database of a processing server, a plurality of offer data entries, wherein each offer data entry includes a structured data set related to a contextual offer eligible for redemption, said structured data set including at least (i) display data for the contextual offer, (ii) a wallet identifier associated with an electronic wallet eligible to redeem the contextual offer, and (iii) a merchant identifier; 
receiving, by a receiving device of the processing server, a page request from an external server, wherein the page request includes at least a specific merchant identifier and a device identifier; 

receiving, by the receiving device of the processing server, a data file from a computing device corresponding to the device identifier, wherein the data file includes at least a specific wallet identifier; 
executing, by a querying module of the processing server, a query on the offer database to identify a specific offer data entry including a specific contextual offer eligible for redemption, where the wallet identifier included in the structured data set of the specific offer data entry corresponds to the specific wallet identifier included in the data file received from the computing device, and where the merchant identifier included in the structured Attorney Docket No. 0076412-000864 Application No. 15/725,616 Page 3 of 13 data set of the specific offer data entry corresponds to the specific merchant identifier included in the page request received from the external server; 
identifying, by a data identification module of the processing server, a first image file associated with the specific wallet identifier; 
generating, by the processing server, a second image file by superimposing the display data for the contextual offer included in the specific offer data entry on the first image file for use as the dynamic checkout button; and 
electronically transmitting, by a transmitting device of the processing server, the generated second  image file to the external server in response to the page request, for delivery to and display on the computing device for user selection
Examiner notes: The above underlined claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of facilitating a financial transaction by adding an image with offer data onto a purchase button, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0002, 0003]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors
As such, the Examiner concludes that claim 1 and 8 recites an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1, representative of claim 8, includes the following limitations:
A method for identifying a dynamic checkout button with a contextual offer as part of an electronic payment transaction, comprising: 
storing, in an offer database of a processing server, a plurality of offer data entries, wherein each offer data entry includes a structured data set related to a contextual offer eligible for redemption, said structured data set including at least (i) display data for the contextual offer, (ii) a wallet identifier associated with an electronic wallet
receiving, by a receiving device of the processing server, a page request from an external server, wherein the page request includes at least a specific merchant identifier and a device identifier; 
receiving, by the receiving device of the processing server, a data file from a computing device corresponding to the device identifier, wherein the data file includes at least a specific wallet identifier; 
executing, by a querying module of the processing server, a query on the offer database to identify a specific offer data entry including a specific contextual offer eligible for redemption, where the wallet identifier included in the structured data set of the specific offer data entry corresponds to the specific wallet identifier included in the data file received from the computing device, and where the merchant identifier included in the structured Attorney Docket No. 0076412-000864 Application No. 15/725,616 Page 3 of 13 data set of the specific offer data entry corresponds to the specific merchant identifier included in the page request received from the external server; 
identifying, by a data identification module of the processing server, a first image file associated with the specific wallet identifier; 
generating, by the processing server, a second image file by superimposing the display data for the contextual offer included in the specific offer data entry on the first image file for use as the dynamic checkout button; and 
electronically transmitting, by a transmitting device of the processing server, the generated second  image file to the external server in response to the page request, for delivery to and display on the computing device for user selection
These additional elements are not indicative of integration into a practical application because:
Regarding the “database,” “processing server”, “electronic wallet,” “receiving device,” “computing device,” “external server,” and “transmitting device” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, storing, transmitting, and comparing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Dependent claims 2-3, 5-7, 9-10, and 12-14 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “database,” “processing server”, “electronic wallet,” “receiving device,” “computing device,” “external server,” and “transmitting device” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
The recited additional element(s) of “storing, in an offer database of a processing server, a plurality of offer data entries,” “receiving, by a receiving device of the processing server, a page request from an external server,” “receiving, by the receiving device of the processing server, a data file from a computing device,” and “electronically transmitting, by a transmitting device of the processing server, the generated second  image file to the external server in response to the page request, for delivery to and display on the computing device for user selection” merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).  These recited additional element(s) additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising/marketing. These limitations therefore do not qualify as “significantly more”. (See MPEP 2106.05(d)). This conclusion is based on a factual determination. 
The determination that these functions are conventional/generic computer functions is demonstrated by Applicant’s own disclosure [0028], “Fig. 2 illustrates an embodiment of a processing server 102 in the system 100. It will be apparent to persons having skill in the relevant art that the embodiment of the processing server 102 illustrated in FIG. 2 is provided as illustration only and may not be exhaustive to all possible configurations of the processing server 102” is suitable for performing the functions as discussed herein. Thus the Supreme Court has held that “appending conventional steps, specified at a high level of generality” is not “enough” to supply an “inventive concept.” Alice Corp., slip op. at 12 (quoting Mayo, slip op. at 14, 8, 3). Rather, the limitation must supply an improvement to the technology or functioning of the 
Additionally, the storing and receiving steps are similar to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  The “generating, by the processing server, a second image file by superimposing the display data for the contextual offer included in the specific offer data entry on the first image file for use as the dynamic checkout button” is similar to A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); which is further insignificant extra solution activity.

Dependent claims 2, 3, 5-7, 9, 10, and 12-14 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Under Step 2A, Prong 2 of the analysis, dependent claims 4 and 11 are determined to be integrating the abstract idea into a practical application.  The claimed invention executes a query on the offer database to identify an account specific offer matched to the account and wallet identifier and then substitutes the display data of the account specific offer into the display for user interaction.  The infrastructure necessary to capture such data goes beyond simply using a “computer as a tool to integrate the abstract idea,” and the system of identifying, displaying, and interacting with offers, while it does act as a display means, is also used as a specific mechanism to provide targeted content and the ability to execute a transaction.  Therefore, the claims are determined to be integrated into a practical application and patent eligible.  
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 5-10, and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purves (US 2015/0154588), in view of Girish (US2016/0005030).
Claims 1, 8: 
Purves discloses (non-underlined elements):
A method for identifying a dynamic checkout button with a contextual offer as part of an electronic payment transaction, comprising (button including enhanced information, see [0066]):

storing, in an offer database of a processing server, a plurality of offer data entries, wherein each offer data entry includes a structured data set (data structure, see [0076]) related to a contextual offer eligible for redemption (context based privileges, see [0186, 0134], transaction contexts and offers, see [0052]), said structured data set including at least (i) display data for the contextual offer, (ii) a wallet identifier associated with an electronic wallet eligible to redeem the contextual offer, (wallet identification; “the user may redeem offers … through the virtual wallet,” see [0052]) and (iii) a merchant identifier (merchant identification, see [0081]);
receiving, by a receiving device of the processing server, a page request from an external server, wherein the page request includes at least a specific merchant identifier (merchant identifier, see [0052, 0081]) and a device identifier (a user may initiate a transaction 107 via an electronic device 106 which may be connected to a virtual wallet account; linking the electric device to a unique account, i.e. an device identifier, see [0072]);
receiving, by the receiving device of the processing server, a data file from a computing device corresponding to the device identifier, wherein the data file includes at least a specific wallet identifier (wallet account, see [0052, 0126]; wallet identifier, see [0152]);
executing, by a querying module of the processing server, a query on the offer database to identify a specific offer data entry including a specific contextual offer eligible for redemption, where the wallet identifier included in the structured data set of the specific offer data entry (data structure, see [0076]; contextual offers, see [0052, 0186]) corresponds to the specific wallet identifier included in the data file received from the computing device, and where the merchant identifier included in the structured data set of the specific offer data entry (merchant identifier, see [0081]) corresponds to the specific merchant identifier included in the page request received from the external server (context based privileges, see [0186, 0134], transaction contexts and offers, see [0052]);
identifying, by a data identification module of the processing server, a first image file associated with the specific wallet identifier (image of payment account, see [0057]); 
electronically transmitting, by a transmitting device of the processing server, the generated second image file to the external server in response to the page request, for delivery to and display on the computing device for user selection (transmit image data of card/customer, see [0161]).
Purves does not explicitly disclose (underlined portions):
storing, in an offer database of a processing server, a plurality of offer data entries, wherein each offer data entry includes a structured data set related to a contextual offer eligible for redemption, said structured data set including at least (i) display data for the contextual offer, (ii) a wallet identifier associated with an electronic wallet eligible to redeem the contextual offer, and (iii) a merchant identifier
generating, by the processing server, a second image file by superimposing the display data for the contextual offer included in the specific offer data entry on the first image file for use as the dynamic checkout button; 
Girish teaches (underlined portions):
storing, in an offer database of a processing server, a plurality of offer data entries, wherein each offer data entry includes a structured data set related to a contextual offer eligible for redemption, said structured data set including at least (i) display data for the contextual offer, (displaying a discount offer in the wallet on the button including contextual offers (time limited etc), see figures 1B, 4, 5, [0021, 0026]) (ii) a wallet identifier associated with an electronic wallet eligible to redeem the contextual offer, and (iii) a merchant identifier
generating, by the processing server, a second image file by superimposing the display data for the contextual offer included in the specific offer data entry on the first image file for use as the dynamic checkout button
It would have been obvious to one of ordinary skill in the art to combine the system and method for reversed user account generation of Purves with the dynamic checkout button system of Girish because 1) a need exists for a dynamic smart wallet system (see Purves [0092]); and 2) a need exists to provide a user with an indication of which payment account/method is most beneficial (see Girish [0004, 0012]). A more interactive and informative digital wallet system may be created by combining Purves’ system of dynamically updating digital wallet information and clickable button art with Girish’s method of superimposing additional data onto a dynamic clickable button. 
Claims 2, 9:    
Purves discloses:
wherein the data file further includes a specific transaction account identifier. (account identifiers, see [0080, 0081])
Claims 3, 10:    
Purves discloses:
each offer data entry further includes a transaction account identifier, and (account identifiers, see [0080, 0081])
the transaction account identifier included in the specific offer data entry corresponds to the specific transaction account identifier (offers for specific transactions, see [0081])
Claims 5, 12:    
Purves discloses:
wherein the specific transaction account identifier is included in a separate data file received concurrently with the data file (account data, see [0153]).
Claims 6, 13:    
Purves discloses: 
wherein the data file is a cookie. (cookie, see [0160, 0166])
Claims 7, 14:    
Purves discloses:
storing, in an image database of the processing server, a plurality of image profiles, (card image, see [0161]) wherein each image profile includes a structured data set including at least a wallet identifier and a display image (wallet containing images, see [0161]), wherein
identifying the first image file includes executing, by the querying module of the processing server, a query on the image database to identify a specific image profile where the included wallet identifier corresponds to the specific wallet identifier (identify and select image corresponding to payment type, see [0161])

Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purves (US 2015/0154588), in view of Girish (US2016/0005030) and Hariramani (US 2013/0024371).

Claims 4, 11:    
Purves discloses:
wherein the plurality of offer data entries includes additional offer data entries including at least display data (image display, see [0057]), a transaction account identifier (transaction account identifiers, see [0080, 0081]), and a wallet identifier (wallet identifier, see [0152]),
each offer data entry further includes an offer value (specific offers, see [0081]), and
executing, by the querying module of the processing server, a query on the offer database to identify an account-specific offer data entry where the included wallet identifier corresponds to the specific wallet identifier and where the included transaction account identifier corresponds to the specific transaction account identifier, wherein (offers for specific transactions, see [0081])
 (selection of payment methods, see [0052, 0057]).
Find art for this
Don’t rejection under 101
Purves does not disclose (underlined portion):
the display data superimposed on the first image file is substituted for the display data included in the account-specific offer data entry if the offer value included in the account-specific offer data entry is greater than the offer value included in the specific offer data entry 
Girish teaches (underlined portion):
the display data superimposed on the first image file is substituted for the display data included in the account-specific offer data entry if the offer value included in the account-specific offer data entry is greater than the offer value included in the specific offer data entry  (creating a dynamic checkout button including contextual offer data embedded in the button, see figures 1B, 4, 5, [0021, 0026])
It would have been obvious to one of ordinary skill in the art to combine the system and method for reversed user account generation of Purves with the dynamic checkout button system of Girish because 1) a need exists for a dynamic smart wallet system (see Purves [0092]); and 2) a need exists to provide a user with an indication of which payment account/method is most beneficial (see Girish [0004, 0012]). A more interactive and informative digital wallet system may be created by combining Purves’ system of dynamically updating digital wallet information and clickable button art with Girish’s method of superimposing additional data onto a dynamic clickable button. 
Hariramani teaches: (underlined portion):
the display data superimposed on the first image file is substituted for the display data included in the account-specific offer (different benefits for different methods of payment, see figures 1A, 1B, 4A, and [0089]) data entry if the offer value included in the account-specific offer data entry is greater than the offer value included in the specific offer data entry
It would have been obvious to one of ordinary skill in the art to combine the system and method for reversed user account generation of Purves with the dynamic checkout button system of Girish and the electronic offer optimization and redemption system of Hariramani because 1) a need exists for a dynamic smart wallet system (see Purves [0092]); 2) a need exists to provide a user with an indication of which payment account/method is most beneficial (see Girish [0004, 0012]); and 3) a need exists to provide an optimal payment option, maximizing a benefit, to a user of the wallet, (see Hariramani [0008, 0009]). A more interactive and informative digital wallet system may be created by combining Purves’ system of dynamically updating digital wallet information and clickable button art with Girish’s method of superimposing additional data onto a dynamic clickable button and Hariramani’s ability to present the optimal deal/method/combination to the user. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-14 have been considered but are either moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or are not persuasive for the reasons below.
Applicant asserts that the cited portion of Purves [0057] does not disclose “identifying, by a data identification module of the processing server, a first image file associated with the specific wallet identifier.”  The Examiner respectfully disagrees.  Paragraph [0057] of Purves discloses automatically retrieving an image file of a payment account being enrolled in a virtual wallet.  This image file is then used to represent a payment account or method within the digital wallet.  This teaches the Applicant’s element of associating an image file to a wallet identifier.
Regarding the Applicant’s assertion that the cited portions of Purves fail to disclose “…structured data set including at least (i) display data for the contextual offer” the Examiner agrees.  This element is taught by the newly cited reference of Girish.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to contextual advertising during a checkout process.
U.S. Pub No. 2018/0189779 to Girish disclosing additional methods of dynamic checkout buttons.
U.S. Pub No. 2017/0032361 to Purves disclosing additional methods of providing offers via dynamic checkout buttons.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM UBALE/Primary Examiner, Art Unit 3682